Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 2-28-22 have been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2010/0066984) in view of Yoon (US 2016/0150218) and Cho et al. (US 2015/0186722).
Regarding claim 1, Horiuchi (Fig. 11) discloses a head up display (“head-up display” discussed in [0005]) and eye tracking arrangement (“analyze the position of a specific region of the occupant” including “position of eyeballs of both eyes” as discussed in [0040]) for a motor vehicle (“vehicle” discussed in [0005]), the arrangement comprising:
a picture generation unit (113) configured to emit a light field (“113 emits the light flux 112 including image information” as discussed in [0029]);
a mirror (124a) positioned to reflect the light field toward a windshield (210) of the motor vehicle such that the light field is reflected off of the windshield toward a human driver of the motor vehicle (as seen in Fig. 11, the light 112 reflects off of 210 towards the driver 100) and is visible to the driver as a virtual image (“virtual image” discussed in [0054]);
an infrared camera (150, “imaging unit 150 can take the image 101 of the occupant 100 with infrared light” discussed in [0117]) positioned to capture infrared images based on infrared energy reflected off of the human driver (similarly to infrared light from 190, which reflects off the driver as shown in Fig. 10), reflected a second time off of the windshield, and received by the infrared camera (as seen in Fig. 11, the image of the occupant 100 is reflected off of the windshield and then transmit through the mirror 124a to the camera 150); and
an electronic processor (160, called an “image processing unit”) communicatively coupled to the infrared camera (as seen in Fig. 11), the electronic processor being configured to:
perform eye tracking based on the captured infrared images (“160 performs image processing to analyze the position of a specific region of the occupant 100 which has been imaged by the imaging unit 150. For example, the image processing unit 160 can specify the position of eyeballs of both eyes” as discussed in [0040]).
However, although Horiuchi discloses a second embodiment with an infrared emitter (190 in Fig. 10), Horiuchi fails to teach or suggest wherein “at least one infrared emitter positioned to transmit infrared energy through the mirror such that the transmitted infrared energy is substantially co-axial with the light field after the light field has been reflected by the mirror, and such that the infrared energy is reflected off of the windshield toward the human driver.”  Horiuchi also fails to teach or suggest wherein the processor is configured to “cause the infrared energy to be transmitted at an initial power level during a beginning stage of the eye tracking and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level.”
Yoon (Fig. 1 and 2) discloses a head up display and eye tracking arrangement (“combined structure for a head up display (HUD) system and a driver monitoring system” discussed in [0023]) for a motor vehicle (“vehicle” discussed in [0024]), the arrangement comprising:
a picture generation unit (110) configured to emit a light field (“the HUD information of the HUD system 100 is visible light” as discussed in [0035]);
a mirror (130) positioned to reflect the light field toward a windshield (10) of the motor vehicle such that the light field is reflected off of the windshield (“the HUD information of the HUD device 110 may be projected on the windshield glass 10 via reflection” as discussed in [0025]) toward a human driver of the motor vehicle (as seen in Fig. 1) and is visible to the driver as a virtual image (“the HUD information can be seen by driver's eyes” discussed in [0039]);
at least one infrared emitter (320, with “infrared” discussed in [0032]) positioned to transmit infrared energy such that the transmitted infrared energy is substantially co-axial with the light field after the light field has been reflected by the mirror (as seen in Fig. 2, and as discussed in [0042], the light from 110 and the light from infrared light source follow the same “optical path” while [0036] discusses “infrared rays… combined along the optical path of the HUD system 100”), and such that the infrared energy is reflected off of the windshield (discussed in [0038]) toward the human driver (as seen in Fig. 1);
an infrared camera (310) positioned to capture infrared images based on the transmitted infrared energy reflected off of the human driver, reflected a second time off of the windshield, and received by the infrared camera (“driver's face and glint information due to an infrared light source can be reflected by the windshield glass 10 and input to the stereo camera 310” as discussed in [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to include at least one infrared emitter (corresponding to 320 of Yoon) near the infrared camera (320 of Yoon is located near the infrared camera 310) so that it is positioned to transmit infrared energy through the mirror (Horiuchi teaches that the mirror 124a passes infrared light, eg. to be picked up by the camera 150) as taught by Yoon because this allows the arrangement to track a driver’s eyes because a “driver's face and glint information due to an infrared light source can be reflected by the windshield glass 10 and input to the stereo camera 310” (as discussed in [0040] of Yoon).
However, Horiuchi and Yoon fail to teach or suggest wherein the processor is configured to “cause the infrared energy to be transmitted at an initial power level during a beginning stage of the eye tracking and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level.”
Cho (Fig. 1, 4, and 6) discloses an eye tracking arrangement comprising:
at least one infrared emitter (20) positioned to transmit infrared energy (“light-emitting of the infrared beam LED 20” discussed in [0051]);
an infrared camera (10) positioned to capture infrared images based on the transmitted infrared energy reflected off of a human and received by the infrared camera (“tracking a subject's gaze based on reflected light emitted by the infrared beam element and reflected by the subject's eyeballs” discussed in [0011]);
an electronic processor (240) communicatively coupled to the at least one infrared emitter and to the infrared camera (as shown in Fig. 4), the electronic processor being configured to:
perform eye tracking (“method for eye tracking” discussed in [0011]) based on the captured infrared images (“image acquired by the exposure” discussed further in [0050]); and
cause the infrared energy to be transmitted at an initial power level during a beginning stage of the eye tracking (during an “initial driving… the infrared beam LED 20 is driven during exposure times for all of the lines of the light-receiving sensor and may determine the eyeball area based on reflection light from the subject's eyeballs” as discussed in [0054]) and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level (at the initial power level, the infrared energy to be transmitted for “all lines” to scan the entire face, while afterwards the power level is reduced “so that the infrared beam LED 20 is driven only during the exposure time corresponding to the eyeball area” as discussed in [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Yoon so the processor is configured to cause the infrared energy to be transmitted at an initial power level during a beginning stage of the eye tracking and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level as taught by Cho because this reduces power consumption (see [0047]).

Regarding claim 8, Horiuchi (Fig. 11) discloses a display (“head-up display” discussed in [0005]) and eye tracking method (“analyze the position of a specific region of the occupant” including “position of eyeballs of both eyes” as discussed in [0040]) for a motor vehicle (“vehicle” discussed in [0005]), the method comprising:
emitting a light field (“113 emits the light flux 112 including image information” as discussed in [0029]);
positioning a mirror (124a) to reflect the light field toward a windshield (210) of the motor vehicle such that the light field is reflected off of the windshield toward a human driver of the motor vehicle (as seen in Fig. 11, the light 112 reflects off of 210 towards the driver 100) and is visible to the driver as a virtual image (“virtual image” discussed in [0054]);
receiving infrared energy (with 150, “imaging unit 150 can take the image 101 of the occupant 100 with infrared light” discussed in [0117]) after the transmitted infrared energy has been reflected off of the human driver (similarly to infrared light from 190, which reflects off the driver as shown in Fig. 10) and reflected a second time off of the windshield (as seen in Fig. 11, the image of the occupant 100 is reflected off of the windshield and then transmit through the mirror 124a to the camera 150); and
performing eye tracking based on the received infrared energy (“160 performs image processing to analyze the position of a specific region of the occupant 100 which has been imaged by the imaging unit 150. For example, the image processing unit 160 can specify the position of eyeballs of both eyes” as discussed in [0040]).
However, although Horiuchi discloses a second embodiment with an infrared emitter (190 in Fig. 10), Horiuchi fails to teach or suggest “transmitting infrared energy through the mirror such that the transmitted infrared energy is substantially co-axial with the light field after the light field has been reflected by the mirror, and such that the infrared energy is reflected off of the windshield toward the human driver.”  Horiuchi also fails to teach or suggest “wherein the infrared energy is transmitted at an initial power level during a beginning stage of the eye tracking and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level.”
Yoon (Fig. 1 and 2) discloses a display and eye tracking method (“combined structure for a head up display (HUD) system and a driver monitoring system” discussed in [0023]) for a motor vehicle (“vehicle” discussed in [0024]), the method comprising:
emitting a light field (“the HUD information of the HUD system 100 is visible light” as discussed in [0035]);
positioning a mirror (130) to reflect the light field toward a windshield (10) of the motor vehicle such that the light field is reflected off of the windshield (“the HUD information of the HUD device 110 may be projected on the windshield glass 10 via reflection” as discussed in [0025]) toward a human driver of the motor vehicle (as seen in Fig. 1) and is visible to the driver as a virtual image (“the HUD information can be seen by driver's eyes” discussed in [0039]);
transmitting infrared energy (with 320, “infrared” discussed in [0032]) such that the transmitted infrared energy is substantially co-axial with the light field after the light field has been reflected by the mirror (as seen in Fig. 2, and as discussed in [0042], the light from 110 and the light from infrared light source follow the same “optical path” while [0036] discusses “infrared rays… combined along the optical path of the HUD system 100”), and such that the infrared energy is reflected off of the windshield (discussed in [0038]) toward the human driver (as seen in Fig. 1);
receiving (with 310) the transmitted infrared energy after the transmitted infrared energy has been reflected off of the human driver and reflected a second time off of the windshield (“driver's face and glint information due to an infrared light source can be reflected by the windshield glass 10 and input to the stereo camera 310” as discussed in [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to include transmitting infrared energy (via 320 of Yoon) through the mirror (Horiuchi teaches that the mirror 124a passes infrared light, eg. to be picked up by the camera 150) such that the transmitted infrared energy is substantially co-axial with the light field after the light field has been reflected by the mirror, and such that the infrared energy is reflected off of the windshield toward the human driver as taught by Yoon because this allows the method to track a driver’s eyes because a “driver's face and glint information due to an infrared light source can be reflected by the windshield glass 10 and input to the stereo camera 310” (as discussed in [0040] of Yoon).
However, Horiuchi and Yoon fail to teach or suggest “wherein the infrared energy is transmitted at an initial power level during a beginning stage of the eye tracking and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level.”
Cho (Fig. 1, 4, and 6) discloses an eye tracking method comprising:
transmitting infrared energy (with 20, “light-emitting of the infrared beam LED 20” discussed in [0051]);
receiving the transmitted infrared energy (with 10);
performing eye tracking (“method for eye tracking” discussed in [0011]) based on the received infrared energy (“tracking a subject's gaze based on reflected light emitted by the infrared beam element and reflected by the subject's eyeballs” discussed in [0011]),
wherein the infrared energy is transmitted at an initial power level during a beginning stage of the eye tracking (during an “initial driving… the infrared beam LED 20 is driven during exposure times for all of the lines of the light-receiving sensor and may determine the eyeball area based on reflection light from the subject's eyeballs” as discussed in [0054]) and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level (at the initial power level, the infrared energy to be transmitted for “all lines” to scan the entire face, while afterwards the power level is reduced “so that the infrared beam LED 20 is driven only during the exposure time corresponding to the eyeball area” as discussed in [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Yoon so the infrared energy is transmitted at an initial power level during a beginning stage of the eye tracking and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level as taught by Cho because this reduces power consumption (see [0047]).

Regarding claim 3, Horiuchi, Yoon, and Cho disclose an arrangement as discussed above, and Cho further discloses wherein the initial power level is at least 80 percent greater than the later power level (shown in Fig. 1, the initial duty cycle is equal in length to the duration of every exposure line, or the full “n” lines, while as shown in Fig. 6, the later duty cycle is equal in length to only a single line, and as shown in Fig. 2, n is at least 4, so the initial power level is at least 400% greater than the later power level, which reads upon the claimed “at least 80 percent greater”).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Cho for the same reasons as discussed above.

Regarding claim 5, Horiuchi, Yoon, and Cho disclose an arrangement as discussed above, and Cho further discloses wherein the electronic processor is configured to cause the infrared energy to be transmitted at an initial duty cycle during the beginning stage of the eye tracking (shown in Fig. 1, the initial duty cycle is equal in length to the duration of every exposure line, or “n” lines) and at a later duty cycle immediately after the beginning stage of the eye tracking (as shown in Fig. 6, the later duty cycle is equal in length to only a single line), the initial duty cycle being greater than the later power duty cycle (as shown in Fig. 2, n is at least 4, and so the initial duty cycle is greater than the later power duty cycle).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Cho for the same reasons as discussed above.


Regarding claim 9, Horiuchi, Yoon, and Cho disclose a method as discussed above, and Horiuchi further discloses the method comprising producing infrared images based on the received infrared energy (“take the image 101 of the occupant 100 with infrared light” discussed in [0117]), wherein the eye tracking is performed based on the infrared images (“specify the position of eyeballs of both eyes” discussed in [0040]).

Regarding claim 11, Horiuchi, Yoon, and Cho disclose a method as discussed above, and Cho further discloses wherein the initial power level is at least 80 percent greater than the later power level (shown in Fig. 1, the initial duty cycle is equal in length to the duration of every exposure line, or the full “n” lines, while as shown in Fig. 6, the later duty cycle is equal in length to only a single line, and as shown in Fig. 2, n is at least 4, so the initial power level is at least 400% greater than the later power level, which reads upon the claimed “at least 80 percent greater”).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Cho for the same reasons as discussed above.

Regarding claim 13, Horiuchi, Yoon, and Cho disclose a method as discussed above, and Cho further discloses wherein the electronic processor is configured to cause the infrared energy to be transmitted at an initial duty cycle during the beginning stage of the eye tracking (shown in Fig. 1, the initial duty cycle is equal in length to the duration of every exposure line, or “n” lines) and at a later duty cycle immediately after the beginning stage of the eye tracking (as shown in Fig. 6, the later duty cycle is equal in length to only a single line), the initial duty cycle being greater than the later power duty cycle (as shown in Fig. 2, n is at least 4, and so the initial duty cycle is greater than the later power duty cycle).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Cho for the same reasons as discussed above.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Yoon and Kwon et al. (US 2015/0009334).
Regarding claim 16, Horiuchi (Fig. 11) discloses a head up display (“head-up display” discussed in [0005]) and eye tracking arrangement (“analyze the position of a specific region of the occupant” including “position of eyeballs of both eyes” as discussed in [0040]) for a motor vehicle (“vehicle” discussed in [0005]), the arrangement comprising:
a picture generation unit (113) configured to emit a light field (“113 emits the light flux 112 including image information” as discussed in [0029]);
a mirror (124a) positioned to reflect the light field toward a windshield (210) of the motor vehicle such that the light field is reflected off of the windshield toward a human driver of the motor vehicle (as seen in Fig. 11, the light 112 reflects off of 210 towards the driver 100) and is visible to the driver as a virtual image (“virtual image” discussed in [0054]);
an infrared camera (150, “imaging unit 150 can take the image 101 of the occupant 100 with infrared light” discussed in [0117]) positioned to capture infrared images based on infrared energy reflected off of the human driver (similarly to infrared light from 190, which reflects off the driver as shown in Fig. 10), reflected a second time off of the windshield, and received by the infrared camera (as seen in Fig. 11, the image of the occupant 100 is reflected off of the windshield and then transmit through the mirror 124a to the camera 150); and
an electronic processor (160, called an “image processing unit”) communicatively coupled to the infrared camera (as seen in Fig. 11), the electronic processor being configured to:
perform eye tracking based on the captured infrared images (“160 performs image processing to analyze the position of a specific region of the occupant 100 which has been imaged by the imaging unit 150. For example, the image processing unit 160 can specify the position of eyeballs of both eyes” as discussed in [0040]).
However, although Horiuchi discloses a second embodiment with an infrared emitter (190 in Fig. 10), Horiuchi fails to teach or suggest wherein “at least one infrared emitter positioned to emit infrared energy through the mirror such that the emitted infrared energy is substantially co-axial with the light field after the light field has been reflected by the mirror, and such that the infrared energy is reflected off of the windshield toward the human driver.”  Horiuchi also fails to teach or suggest wherein the processor is configured to “cause the infrared energy to be emitted at an initial brightness level during a beginning stage of the eye tracking and at a later brightness level immediately after the beginning stage of the eye tracking, the initial brightness level being greater than the later brightness level.”
Yoon (Fig. 1 and 2) discloses a head up display and eye tracking arrangement (“combined structure for a head up display (HUD) system and a driver monitoring system” discussed in [0023]) for a motor vehicle (“vehicle” discussed in [0024]), the arrangement comprising:
a picture generation unit (110) configured to emit a light field (“the HUD information of the HUD system 100 is visible light” as discussed in [0035]);
a mirror (130) positioned to reflect the light field toward a windshield (10) of the motor vehicle such that the light field is reflected off of the windshield (“the HUD information of the HUD device 110 may be projected on the windshield glass 10 via reflection” as discussed in [0025]) toward a human driver of the motor vehicle (as seen in Fig. 1) and is visible to the driver as a virtual image (“the HUD information can be seen by driver's eyes” discussed in [0039]);
at least one infrared emitter (320, with “infrared” discussed in [0032]) positioned to emit infrared energy such that the emitted infrared energy is substantially co-axial with the light field after the light field has been reflected by the mirror (as seen in Fig. 2, and as discussed in [0042], the light from 110 and the light from infrared light source follow the same “optical path” while [0036] discusses “infrared rays… combined along the optical path of the HUD system 100”), and such that the infrared energy is reflected off of the windshield (discussed in [0038]) toward the human driver (as seen in Fig. 1);
an infrared camera (310) positioned to capture infrared images based on the transmitted infrared energy reflected off of the human driver, reflected a second time off of the windshield, and received by the infrared camera (“driver's face and glint information due to an infrared light source can be reflected by the windshield glass 10 and input to the stereo camera 310” as discussed in [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi to include at least one infrared emitter (corresponding to 320 of Yoon) near the infrared camera (320 of Yoon is located near the infrared camera 310) so that it is positioned to emit infrared energy through the mirror (Horiuchi teaches that the mirror 124a passes infrared light, eg. to be picked up by the camera 150) as taught by Yoon because this allows the arrangement to track a driver’s eyes because a “driver's face and glint information due to an infrared light source can be reflected by the windshield glass 10 and input to the stereo camera 310” (as discussed in [0040] of Yoon).
However, Horiuchi and Yoon fail to teach or suggest wherein the processor is configured to “cause the infrared energy to be emit at an initial brightness level during a beginning stage of the eye tracking and at a later brightness level immediately after the beginning stage of the eye tracking, the initial brightness level being greater than the later brightness level.”
Kwon (Fig. 1, 10, and 11) discloses an eye tracking arrangement comprising:
at least one infrared emitter (“multiple infrared LEDs” 301 as discussed in [0221]) positioned to emit infrared energy (“infrared LEDs as necessary are selectively made to emit light” discussed in [0227]);
an infrared camera (190) positioned to capture infrared images based on the emitted infrared energy reflected off of a human and received by the infrared camera (“capturing unit 190 and thus detects the position of the user” discussed in [0224] with “190 recognizes an image reflected from the user's left and right eyes” also discussed in [0156]);
an electronic processor (150) communicatively coupled to the at least one infrared emitter and to the infrared camera (as shown in Fig. 1), the electronic processor being configured to:
perform eye tracking (“performing the user tracking” discussed in [0233]) based on the captured infrared images (“provides the user tracking function with a preparation signal for obtaining the image of the user” discussed in [0175]); and
cause the infrared energy to be emitted at an initial brightness level during a beginning stage of the eye tracking (during an “initial stage,” “turns on all the infrared light emitting elements that are built into the bezel portion 172” as discussed in [0236]) and at a later brightness level immediately after the beginning stage of the eye tracking, the initial brightness level being greater than the later brightness level (at the initial brightness level, the infrared energy corresponds to all eight LEDs being turned on, while afterwards the brightness level is reduced based on the location of the user, for example so that only a single LED is lit as seen in Fig. 14A, see also “only the infrared light emitting element in a position corresponding to the detected position of the user to emit light” discussed in [0239], in which case the later brightness is only 1/8th of the initial brightness level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi and Yoon so the processor is configured to cause the infrared energy to be emitted at an initial brightness level during a beginning stage of the eye tracking and at a later brightness level immediately after the beginning stage of the eye tracking, the initial brightness level being greater than the later brightness level as taught by Kwon because this reduces power consumption (see [0132]).

Regarding claim 18, Horiuchi, Yoon, and Kwon disclose an arrangement as discussed above, and Kwon further discloses wherein the initial power level is at least 80 percent greater than the later power level (shown in Fig. 10B, the initial power corresponds to all eight LEDs being lit, while Fig. 14A shows that afterwards, only a single LED is being lit, and so the initial power is 800% greater than the later power).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Kwon for the same reasons as discussed above.

Regarding claim 19, Horiuchi, Yoon, and Kwon disclose an arrangement as discussed above, and Kwon further discloses wherein the later power level comprises a steady-state power level (“infrared light emitting elements are maintained as being turned on” discussed in [0236]).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Kwon for the same reasons as discussed above.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, Yoon, and Cho as applied to claims 1 and 8 above, and further in view of Yasui (US 2020/0166750).
Regarding claim 2, Horiuchi, Yoon, and Cho disclose an arrangement as discussed above, and Yoon further discloses wherein the mirror is a first mirror (130), the arrangement further comprising a fold mirror (120), the fold mirror being positioned to reflect the light field toward the first mirror (as seen in Fig. 1, 120 reflects light towards 130).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Cho for the same reasons as discussed above.
However, Horiuchi, Yoon, and Cho fail to teach or suggest wherein the first mirror comprises a freeform mirror.
Yasui (Fig. 1 and 2) discloses a head up display arrangement (“head-up display device” discussed in [0037]) for a motor vehicle (“automobile” discussed in [0037]), the arrangement comprising:
a picture generation unit (11) configured to emit a light field (“11 emits a laser beam” as discussed in [0039]);
a mirror (30) positioned to reflect the light field toward a windshield (50) of the motor vehicle such that the light field is reflected off of the windshield toward a human driver of the motor vehicle (as shown in Fig. 1, light is reflected off the windshield 50 towards the driver 3) and is visible to the driver as a virtual image (45, see [0035]);
wherein the mirror comprises a freeform mirror (30 is a freeform mirror, as discussed in [0038]), the arrangement further comprising a fold mirror (13), the fold mirror being positioned to reflect the light field toward the freeform mirror (as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, Yoon, and Cho so the first mirror is a freeform mirror as taught by Yasui because this allows the mirror to “cancel out the inclination, distortion, displacement, and the like of an image, which occur due to a curved shape of the front glass 50” (see [0044]).

Regarding claim 10, Horiuchi, Yoon, and Cho disclose a method as discussed above, and Yoon further discloses wherein the mirror is a first mirror (130), the method further comprising positioning a fold mirror (120) to reflect the light field toward the first mirror (as seen in Fig. 1, 120 reflects light towards 130).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Cho for the same reasons as discussed above.
However, Horiuchi, Yoon, and Cho fail to teach or suggest wherein the first mirror comprises a freeform mirror.
Yasui (Fig. 1 and 2) discloses a head up display method (“head-up display device” discussed in [0037]) for a motor vehicle (“automobile” discussed in [0037]), the arrangement comprising:
emitting a light field (“11 emits a laser beam” as discussed in [0039]);
positioning a mirror (30) to reflect the light field toward a windshield (50) of the motor vehicle such that the light field is reflected off of the windshield toward a human driver of the motor vehicle (as shown in Fig. 1, light is reflected off the windshield 50 towards the driver 3) and is visible to the driver as a virtual image (45, see [0035]);
wherein the mirror comprises a freeform mirror (30 is a freeform mirror, as discussed in [0038]), the method further comprising positioning a fold mirror (13) to reflect the light field toward the freeform mirror (as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, Yoon, and Cho so the first mirror is a freeform mirror as taught by Yasui because this allows the mirror to “cancel out the inclination, distortion, displacement, and the like of an image, which occur due to a curved shape of the front glass 50” (see [0044]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, Yoon, and Cho as applied to claim 1 above, and further in view of Kwon et al. (US 2015/0009334).
Regarding claim 4, Horiuchi, Yoon, and Cho disclose an arrangement as discussed above, however fail to teach or suggest wherein the later power level comprises a steady-state power level.
Kwon (Fig. 1, 10, and 11) discloses an eye tracking arrangement comprising:
at least one infrared emitter (“multiple infrared LEDs” 301 as discussed in [0221]) positioned to transmit infrared energy (“infrared LEDs as necessary are selectively made to emit light” discussed in [0227]);
an infrared camera (190) positioned to capture infrared images based on the transmitted infrared energy reflected off of a human and received by the infrared camera (“capturing unit 190 and thus detects the position of the user” discussed in [0224] with “190 recognizes an image reflected from the user's left and right eyes” also discussed in [0156]);
an electronic processor (150) communicatively coupled to the at least one infrared emitter and to the infrared camera (as shown in Fig. 1), the electronic processor being configured to:
perform eye tracking (“performing the user tracking” discussed in [0233]) based on the captured infrared images (“provides the user tracking function with a preparation signal for obtaining the image of the user” discussed in [0175]); and
cause the infrared energy to be transmitted at an initial power level during a beginning stage of the eye tracking (during an “initial stage,” “turns on all the infrared light emitting elements that are built into the bezel portion 172” as discussed in [0236]) and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level (at the initial power level, the infrared energy corresponds to all eight LEDs being turned on, while afterwards the power level is reduced based on the location of the user, for example so that only a single LED is lit as seen in Fig. 14A, see also “only the infrared light emitting element in a position corresponding to the detected position of the user to emit light” discussed in [0239]);
wherein the later power level comprises a steady-state power level (“infrared light emitting elements are maintained as being turned on” discussed in [0236]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, Yoon, and Cho so the later power level comprises a steady-state power level as taught by Kwon because this reduces power consumption (see [0132]).

Regarding claim 12, Horiuchi, Yoon, and Cho disclose a method as discussed above, however fail to teach or suggest wherein the later power level comprises a steady-state power level.
Kwon (Fig. 1, 10, and 11) discloses an eye tracking method comprising:
transmitting infrared energy (with 301, “infrared LEDs as necessary are selectively made to emit light” discussed in [0227]);
receiving the transmitted infrared energy (with 190) after the transmitted infrared energy has been reflected off of a human (“capturing unit 190 and thus detects the position of the user” discussed in [0224] with “190 recognizes an image reflected from the user's left and right eyes” also discussed in [0156]);
performing eye tracking (“performing the user tracking” discussed in [0233]) based on the received infrared energy (“provides the user tracking function with a preparation signal for obtaining the image of the user” discussed in [0175]),
wherein the infrared energy to be transmitted at an initial power level during a beginning stage of the eye tracking (during an “initial stage,” “turns on all the infrared light emitting elements that are built into the bezel portion 172” as discussed in [0236]) and at a later power level immediately after the beginning stage of the eye tracking, the initial power level being greater than the later power level (at the initial power level, the infrared energy corresponds to all eight LEDs being turned on, while afterwards the power level is reduced based on the location of the user, for example so that only a single LED is lit as seen in Fig. 14A, see also “only the infrared light emitting element in a position corresponding to the detected position of the user to emit light” discussed in [0239]);
wherein the later power level comprises a steady-state power level (“infrared light emitting elements are maintained as being turned on” discussed in [0236]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, Yoon, and Cho so the later power level comprises a steady-state power level as taught by Kwon because this reduces power consumption (see [0132]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, Yoon, and Kwon as applied to claim 16 above, and further in view of Yasui (US 2020/0166750).
Regarding claim 17, Horiuchi, Yoon, and Kwon disclose an arrangement as discussed above, and Yoon further discloses wherein the mirror is a first mirror (130), the arrangement further comprising a fold mirror (120), the fold mirror being positioned to reflect the light field toward the first mirror (as seen in Fig. 1, 120 reflects light towards 130).
It would have been obvious to one of ordinary skill in the art to combine Horiuchi, Yoon, and Kwon for the same reasons as discussed above.
However, Horiuchi, Yoon, and Kwon fail to teach or suggest wherein the first mirror comprises a freeform mirror.
Yasui (Fig. 1 and 2) discloses a head up display arrangement (“head-up display device” discussed in [0037]) for a motor vehicle (“automobile” discussed in [0037]), the arrangement comprising:
a picture generation unit (11) configured to emit a light field (“11 emits a laser beam” as discussed in [0039]);
a mirror (30) positioned to reflect the light field toward a windshield (50) of the motor vehicle such that the light field is reflected off of the windshield toward a human driver of the motor vehicle (as shown in Fig. 1, light is reflected off the windshield 50 towards the driver 3) and is visible to the driver as a virtual image (45, see [0035]);
wherein the mirror comprises a freeform mirror (30 is a freeform mirror, as discussed in [0038]), the arrangement further comprising a fold mirror (13), the fold mirror being positioned to reflect the light field toward the freeform mirror (as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, Yoon, and Kwon so the first mirror is a freeform mirror as taught by Yasui because this allows the mirror to “cancel out the inclination, distortion, displacement, and the like of an image, which occur due to a curved shape of the front glass 50” (see [0044]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi, Yoon, and Kwon as applied to claim 16 above, and further in view of Cho.
Regarding claim 20, Horiuchi, Yoon, and Kwon disclose an arrangement as discussed above, however fail to teach or suggest wherein the electronic processor is configured to cause the infrared energy to be transmitted at an initial duty cycle during the beginning stage of the eye tracking and at a later duty cycle immediately after the beginning stage of the eye tracking, the initial duty cycle being greater than the later power duty cycle.
Cho (Fig. 1, 4, and 6) discloses an eye tracking arrangement wherein an electronic processor is configured to cause the infrared energy to be transmitted at an initial duty cycle during the beginning stage of the eye tracking (shown in Fig. 1, the initial duty cycle is equal in length to the duration of every exposure line, or “n” lines) and at a later duty cycle immediately after the beginning stage of the eye tracking (as shown in Fig. 6, the later duty cycle is equal in length to only a single line), the initial duty cycle being greater than the later power duty cycle (as shown in Fig. 2, n is at least 4, and so the initial duty cycle is greater than the later power duty cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi, Yoon, and Kwon so the processor is configured to cause the infrared energy to be transmitted at an initial duty cycle during the beginning stage of the eye tracking and at a later duty cycle immediately after the beginning stage of the eye tracking, the initial duty cycle being greater than the later power duty cycle as taught by Cho because this reduces power consumption (see [0047]).

Allowable Subject Matter
Claims 6, 7, 14, 15, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, Horiuchi, Yoon, and Cho disclose an arrangement as discussed above, however fail to teach or suggest wherein the at least one infrared emitter comprises a first infrared emitter and a second infrared emitter, the electronic processor being configured to cause the second infrared emitter to be on during the beginning stage of the eye tracking and off immediately after the beginning stage of the eye tracking, and remain off for a time duration greater than a time duration of the beginning stage of the eye tracking.

Kwon (Fig. 1, 10, and 11) discloses an eye tracking arrangement wherein at least one infrared emitter (the eight LEDs 301, seen in Fig. 10) comprises a first infrared emitter (eg. the top center LED) and a second infrared emitter (eg. the left side LED), the electronic processor being configured to cause the second infrared emitter to be on during the beginning stage of the eye tracking (as shown in Fig. 10B, when all of the LEDs are on) and off immediately after the beginning stage of the eye tracking (as shown in Fig. 14A, the left LED turns off).
However, Kwon fails to provide any details about the time duration of the “initial stage” (corresponding to the claimed “beginning stage”) or the duration that the second infrared emitter is turned off.

Therefore, none of the currently cited references of record teaches or suggests “the second infrared emitter to be on during the beginning stage of the eye tracking and off immediately after the beginning stage of the eye tracking, and remain off for a time duration greater than a time duration of the beginning stage of the eye tracking” when combined with each of the other currently cited claim limitations.

Claims 14 and 21 are dependent upon claims 8 and 16, instead of claim 1, but recite claim limitations similar to those of claim 6, and so would be allowable for the same reasons.

Regarding claim 7, Horiuchi, Yoon, and Cho disclose an arrangement as discussed above, however fail to teach or suggest wherein the electronic processor is configured to cause the infrared energy to be transmitted at the later power level for a time duration greater than a time duration of the beginning stage of the eye tracking.

Kwon (Fig. 1, 10, and 11) discloses an eye tracking arrangement wherein infrared energy is transmitted at the later power level (eg. as seen in Fig. 14C, a power level corresponding to a single LED) that is less than the power level at the beginning stage of the eye tracking (when all eight LEDs are turned on, as discussed above).
However, Kwon fails to provide any details about the time duration of the “initial stage” (corresponding to the claimed “beginning stage”) or the duration of the “later” power level.

Therefore, none of the currently cited references of record teaches or suggests wherein “the infrared energy to be transmitted at the later power level for a time duration greater than a time duration of the beginning stage of the eye tracking” when combined with each of the other currently cited claim limitations.

Claims 15 and 22 are dependent upon claims 8 and 16, instead of claim 1, but recite claim limitations similar to those of claim 6, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691